774 N.W.2d 325 (2009)
Vicki L. ZUNICH, Individually, as Next Friend for Charles Zunich, a Minor, as Next Friend for Matthew Zunich, a Minor, and as Personal Representative of the Estate of Steven J. Zunich, Deceased, Plaintiff-Appellant,
v.
FAMILY MEDICINE ASSOCIATES OF MIDLAND, P.C., Jerry L. Ferrell, M.D., and Roberta L. Corbat, Defendants-Appellees.
Vicki L. Zunich, Individually, as Next Friend for Charles Zunich, a Minor, as Next Friend for Matthew Zunich, a Minor, and as Personal Representative of the Estate of Steven J. Zunich, Deceased, Plaintiff-Appellant,
v.
Midmichigan Medical Center-Midland, Jeffrey S. Newman, M.D., Family Medicine Associates of Midland, P.C., a/k/a Family Practice Associates of Midland, P.C., Kenneth M. Mackinnon, M.D., James H. Frye, M.D., Midmichigan Health, and Faith D. Fuentes, M.D., Defendants-Appellees.
Docket No. 134640, 134641. COA Nos. 265027, 265028.
Supreme Court of Michigan.
November 4, 2009.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the May 15, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and the orders of the Midland Circuit Court granting the defendants' motions for summary disposition, and we REMAND this case to the Midland Circuit Court for reconsideration in light of Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009), and Potter v. McLeary, 484 Mich. 397 (2009).